RETIREMENT AGREEMENT AND MUTUAL GENERAL RELEASE OF CLAIMS

Matthew E. Avril (“Employee”), Starwood International Licensing Company,
S.A.R.L., (“LUXCO”) and Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”
and together with LUXCO, the “Company”), jointly and severally, agree as
follows:

ONE: Retirement.



  (a)   Employee will officially retire from active employment with the Company
effective December 31, 2012. Effective October 1, 2012, he will relinquish his
title and responsibilities as “President – Global Hotel Operations,” but will
remain an executive officer of the Company. From October 1, 2012 through
December 31, 2012 he shall perform such duties as may be assigned to him from
time to time by the President and Chief Executive Officer of the Company. From
and after July 1, 2012, Employee shall perform his duties from the Company’s
offices in Orlando, Florida or such other locations as he deems desirable and
shall no longer have an obligation to work at the Company’s offices in Stamford,
Connecticut. In addition, from and after July 1, 2012, the Company’s policies
limiting the number of outside boards upon which an executive may serve will no
longer apply to Employee.



  (b)   Effective January 1, 2013 and through March 1, 2013 (the “Retirement
Date”), Employee shall serve as a consultant to the Company. After the
Retirement Date, Employee will perform no further duties, functions or services
for the Company or any of its affiliates, nor will he be entitled to any further
compensation and/or benefits except as set forth in the Agreement.



  (c)   If, prior to December 31, 2012, Employee is terminated for cause or
voluntarily resigns his employment, the date that Employee’s employment is
terminated for cause or he voluntarily resigns shall be deemed the Retirement
Date. For purposes of this Agreement, “cause,” shall have the meaning set forth
in the Employment letter between Starwood and Employee dated August 22, 2008 as
amended by the letter dated December 15, 2011 from LUXCO to Employee
(collectively, the “Employment Agreement”). Employee’s termination of employment
for any other reason shall not affect his rights or obligations under this
Agreement.

TWO: Benefits.



  (a)   Until the Retirement Date, Employee shall be entitled to all the
benefits provided under or in accordance with the Employment Agreement except as
follows: (i) From January 1, 2013 until the Retirement Date, Employee’s right to
receive a base salary and bonus shall terminate and employee shall instead
receive a monthly consulting fee of $10,000, plus reimbursement of reasonable
expenses; and (ii) with respect to calendar year 2012, Employee shall not be
entitled to an Annual Bonus in accordance with the Company’s Annual Incentive
Plan for Certain Executives but shall instead be entitled to such bonus, if any,
as may be determined by the Board of Directors of the Company in its sole
discretion.



  (b)   Until the Retirement Date, Employee shall continue to vest in stock
options and restricted stock granted to him pursuant to the Company’s Long Term
Incentive Plan. From and after the Retirement Date, all further vesting shall
cease and Employee shall forfeit all unvested options and restricted stock. The
terms of all stock options vested as of the Retirement Date shall be deemed to
be amended to allow Employee to continue to exercise options until the earlier
of (i) the fifth anniversary of the Retirement Date and (ii) the date such
options would expire in accordance with their terms. Until the Retirement Date,
Employee shall continue to vest in HOT Feature Units allocated to the Employee
under the Company’s Annual Incentive Plan for Certain Executives (“AIPCE”). On
the Retirement Date, the Company will pay to the Employee a cash payment (the
“HOT Payment”) equal to the amount of the original HOT Feature Deduction
applicable to any unvested Units allocated to the Employee under the AIPCE. Pay
out of vested HOT Feature Units and the HOT Payment shall occur on the
Retirement Date, except to the extent that a six month delay, as mandated by
Section 409A of the Internal Revenue Code (“409A”), is or would be applicable if
both were paid under the AIPCE. For a period of 18 months after the Retirement
Date, the Company will continue to make COBRA premium payments on Employee’s
behalf, minus Employee’s normal contributions, should Employee elect to continue
coverage under the Company’s applicable insurance plans (and all resulting
payments to the Employee shall be paid in accordance with the plans, but in all
cases not later than permissible to comply with 409A. Other than as set forth in
this paragraph (b), Employee’s rights to participate in any other plans,
policies or programs of the Company shall expire on the Retirement Date.



  (c)   Employee acknowledges and agrees that the Non-Compete Period defined in
the Non-Competition, Non-Solicitation, Confidentiality and Intellectual Property
Agreement dated August 22, 2008 between Employee and the Company (the
“Non-Competition Agreement”) shall commence upon the Retirement Date. The
Employee further agrees that his rights to exercise vested options in accordance
with paragraph (b) of this section shall immediately terminate if he should
violate the provisions of the Non-Competition Agreement and that, for purposes
of this Agreement, the provisions of the Non-Competition Agreement shall be
deemed to remain in effect until February 28, 2014 or, if later, the date that
all of the Employee’s vested options are exercised or expire in accordance with
paragraph (b) above. The Employee further agrees that for purposes of this
Agreement the list of entities included on Schedule A of the Non-Competition
Agreement shall be deemed to include Marriott Vacations Worldwide Corp.



  (d)   Employer acknowledges and agrees that, notwithstanding anything to the
contrary in this Agreement, the Indemnification Agreement dated November 23,
2009, as amended by letter agreement dated December 15, 2001 (collectively, the
“Indemnification Agreement”) shall remain in full force in effect in accordance
with its terms.

THREE: Mutual General Release.

In exchange for the agreement to provide the compensation and other benefits and
arrangements provided for in this Agreement, Employee understands that he is
waiving any and all claims Employee may have against the Company and its
affiliates and subsidiaries and its and their officers, directors, employees,
agents, shareholders, employee benefit programs, administrators, insurers,
attorneys and successors and assigns (collectively “Releasees”), from any and
all claims, actions, suits, damages, complaints and grievances Employee, his
attorneys, heirs, dependents, beneficiaries, executors, administrators,
successors, and assigns, may have up to the date hereof related to Employee’s
employment with the Company or the cessation of that employment. This includes a
release of any rights or claims Employee may have under the Age Discrimination
in Employment Act, which prohibits discrimination in employment based on age;
Title VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act
of 1991, which prohibit discrimination in employment based on race, color,
national origin, ancestry, religion or sex; the Pregnancy Discrimination Act,
which prohibits discrimination based on pregnancy; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Civil Rights Acts
of 1866 and 1871, as amended, which protect against certain discrimination and
violations of individuals’ civil rights; the Americans with Disabilities Act,
which prohibits discrimination on the basis of physical or mental disability;
the Employee Retirement Income Security Act (ERISA), which regulates certain
conduct and practices relating to employee benefit and health plans; the Family
and Medical Leave Act, which provides time off to employees for certain family
and medical events and prohibits discrimination relating to such leaves of
absence; the Immigration Reform and Control Act, which prohibits discrimination
based upon an individual’s national origin citizenship status and/or work
authorization documents; the New York State Executive Law, the New York City
Administrative Code, and the New York State Constitution; or any other federal,
state or local laws or regulations prohibiting employment discrimination or
regulating employment or termination of employment. This also includes a release
by Employee of any claims for wrongful discharge and any other common law
claims. This release applies to all claims through the date of execution of this
Agreement and covers both claims that Employee knows about and those he may not
know about but excludes (i) any claim by Employee to enforce the terms of this
Agreement; and (ii) any claim to enforce Employee’s defense and/or
indemnification rights; and (iii) any claims related to actions or omissions
occurring after the execution of this Agreement.

In consideration of Employee’s agreements hereunder, the Company, on its own
behalf and on behalf of its current and former affiliates or related companies,
subsidiaries, branches and divisions, and the successors and assigns of all of
the foregoing (collectively, the “Company Releasor”) hereby releases Employee
and Employee’s heirs, executors, administrators, successors and assigns from or
in connection with any and all actions, claims or demands, known or unknown and
of any nature whatsoever and which Company Releasor ever had, now has or
hereafter can, shall or may have as of the date hereof relating to Employee’s
employment with the Company, except that this Release shall not apply to (i) any
obligation of Employee pursuant to this Agreement ; (ii) any act by Employee
during his employment that would constitute fraud or embezzlement; or (iii) any
actions, claims or demands related to actions or omissions occurring after the
date hereof.

FOUR: Acknowledgment of Full Payment.

Employee acknowledges that the payments and arrangements specified in
Paragraph TWO above represent sufficient consideration for Employee’s release of
claims and the other covenants contained in this Agreement. Employee expressly
acknowledges that the compensation and equity vesting provided for in this
Agreement exceeds, supersedes and extinguishes any amount, if any, to which
Employee may be entitled under any employment agreement, verbal or written, as
well as any employment or personnel policies, procedures or handbooks including
but not limited to severance plans, policies or precedent utilized by the
Company or any other legal obligation which the Company may have to Employee.
Employee further acknowledges that in the absence of this Agreement, Employee
would not be entitled to, among other things, all of the payments and benefits
specified in paragraph TWO above. Other than Employee’s accrued but unused
vacation pay for which Employee will be compensated and Employee’s 401k plan
benefits, Employee also acknowledges that the Company has paid all sums owed to
him as a result of his employment with the Company and/or the termination of
that employment and that, other than as provided in this Agreement, Employee is
not entitled to, among other things, any further pay, benefits or severance.

Employee and the Company acknowledge and agree that to the extent that Employee
currently holds stock options and restricted stock, that this information is
accurately set forth on Appendix A hereto, Employee has no other rights that
relate to the securities of the Company or any of its affiliates or subsidiaries
and that other than as set forth herein such equity will expire in accordance
with the applicable long-term incentive plan and/or stock option agreements
and/or restricted stock agreements. Other than the changes in the Employee’s
employment and consulting status as set forth in Paragraph One and other than as
detailed expressly in Paragraph Two, nothing in this Agreement shall be
construed to alter, amend or modify the terms and conditions governing any
restricted stock, stock options or similar rights, and any rights pertaining
thereto, granted to Employee prior to the Retirement Date.

FIVE: Termination of All Existing Agreements.

Except as otherwise expressly provided herein, all rights and obligations of the
Company and Employee under any employment agreement Employee may have had with
the Company, and any other agreement, arrangement, obligation or understanding
between the Company and Employee (other than the Indemnification Agreement and
any other rights to indemnification provided to Employee under any agreement or
other obligation of the Company) are hereby cancelled and terminated as of the
Retirement Date without liability of any party thereunder.

SIX: Non-Admission of Liability.

The parties have entered into this Agreement to effect a mutually acceptable
cessation of Employee’s employment with the Company. Neither the Company nor
Employee believes nor admits that either or both of them have done anything
wrong.

SEVEN: Period for Review and Consideration of Agreement.

Employee understands that he has been given a period of 21 calendar days to
review and consider this Agreement. Employee further understands that he may
take as much or as little of this 21-day period of time to consider this
Agreement as he wishes, before signing this Agreement.

EIGHT: Revocation Period and Payment of Benefits.

This Agreement will not become effective or binding on the parties until seven
days after it is signed, during which time Employee may revoke this Agreement if
he desires. Any revocation must be in writing and directed to Chief
Administrative Officer and General Counsel, One StarPoint, Stamford, CT 06902.

NINE: Encouragement to Consult with Attorney.

Employee is encouraged to consult with an attorney before signing this
Agreement. Employee understands that whether to do so is his decision.

TEN: Binding Agreement.

This Agreement shall be binding upon and inure to the benefit of the parties, as
well as their heirs, administrators, representatives, agents, executors,
successors and assigns.

ELEVEN: Arbitration.

Any controversy, dispute or claim arising out of or related to this Agreement or
its enforceability shall be finally settled by final and binding arbitration
conducted by a single arbitrator selected by the parties in accordance with the
Employment Rules of the American Arbitration Association.

TWELVE: Confidential Information.

As a senior executive officer of the Company, Employee acknowledges that he has
had access to Confidential Information (as hereinafter defined) of the Company
through the Retirement Date. In recognition of Employee’s legal obligations and
the consideration set forth in this Agreement, Employee agrees not to disclose,
communicate or divulge to, or use for the direct or indirect benefit of, any
person (including Employee), firm, association or other entity (other than the
Company or its affiliates) any Confidential Information.

“Confidential Information” includes, but is not limited to, customer lists,
customer financial information, vendor lists, joint venture lists, actual,
contemplated and potential development projects, opportunities and partners,
development strategies, brand marketing and other brand strategies, information
relating to any current, past or prospective management agreement or joint
venture, design plans and strategies, personnel information, labor and personnel
strategies, databases, computer programs and software, frameworks, designs,
models, blueprints, marketing programs and plans, sales, financial, design,
training and technical information and plans, sales data and contacts, business
methods, business policies, procedures, techniques, research or development
projects or results, trade secrets (which includes the Company’s customer and
prospective customer lists), pricing policies, financial records, or other
financial, commercial, business or technical information relating to the Company
or any of its subsidiaries. To the extent any information described in this
paragraph is made public by or with the permission of the Company or any
affiliated person or entity, it shall not be considered to be Confidential
Information.

Employee hereby represents and agrees that on or before the Retirement Date:
(i) Employee has returned or will return to the Company, and has not retained or
will not retain originals or any copies of all documents, records or materials
of any kind, whether written or electronically created or stored, which contain,
relate to or refer to any Confidential Information (“Confidential Materials”);
and (ii) Employee has not disclosed and will not disclose any Confidential
Information or Confidential Materials to any person or entity without the
express written authorization of an authorized officer of the Company.

In the event that Employee receives a subpoena or any other written or oral
request for disclosure or release of any Confidential Information, Confidential
Materials or any other information concerning the Company or its subsidiaries,
or its or their current or former employees, officers, directors, shareholders
or agents, Employee shall, within two (2) business days of the service or
receipt of such subpoena or other request, notify the Company in writing
directed to Chief Administrative Officer and General Counsel, Starwood Hotels &
Resorts Worldwide, Inc., One StarPoint, Stamford, CT 06902, and provide the
Company with a copy of any subpoena or other written request, or disclose the
nature of the request for information, if oral.

THIRTEEN: Non-Disparagement.

Employee agrees not to engage in any act or say, publish or disseminate anything
(either directly or by or through another person) that is intended, or may
reasonably be expected, to harm the reputation, business or operations of the
Company, its customers, its employees, officers, directors or shareholders prior
to or after the Retirement Date, except as required by court order. The Company
agrees that it will not make any statements that are intended, or would
reasonably be expected, to disparage or defame Employee.

FOURTEEN: Future Cooperation.

After the Retirement Date, Employee will comply with reasonable requests from
the Company for assistance and/or information in connection with any matters
and/or issues relating to or encompassed within the duties and responsibilities
of Employee’s employment, including without limitation, consulting with any of
the employees and/or attorneys of the Company with respect to, and/or appearing
as a witness in, any dispute, controversy, action or proceeding of any kind.
Employee agrees to appear as a witness in any proceeding of any kind and to make
himself available in advance for reasonable preparation upon the request of the
Company with reasonable advance notification without the need for the Company to
issue a subpoena. In connection with any of Employee’s cooperation efforts
mandated by this Paragraph FOURTEEN, Employee shall be entitled to receive an
agreed hourly or per diem amount (or reimbursement of lost wages as the case may
be) and reimbursement of reasonable travel and other out of pocket expenses
(including, with the prior approval of the Company, reasonable fees and expenses
of counsel) provided that those expenses are submitted pursuant to and are in
conformance with the then applicable Company policy relating to expense
reimbursement.

FIFTEEN: Return of Company Property.

Employee represents that within 1 week after the Retirement Date, he will return
to the Company all Company property in his possession or over which he has
retained control such as printers, scanners and accessories, disks, keys, cell
phones, credit cards, access cards, Company records, documents and files and all
copies and recordings thereof. To the extent Employee subsequently discovers
Company property in his possession or within his control, he shall immediately
return such property and all copies, recordings or duplicates thereof to the
Company.

SIXTEEN: Severability.

If any portion of this Agreement is declared unlawful or unenforceable, the
remaining parts will remain enforceable.

SEVENTEEN: Public Announcement

Employee is required to request and receive approval of the Company of the
content of any voluntary statements, whether oral or written, to be made by
Employee to any third party or parties regarding Employee’s Retirement from the
Company, including, without limitation, any press release or other statements to
the press, except that this Paragraph Seventeen shall not apply to any
statements required to be made by reason of law, regulation, or any judicial or
other similar proceeding or order. Employee hereby covenants and agrees not to
make any public statements (either directly or by or through another person) to
any third party, including, without limitation, to any representative of any
news organization, which are inconsistent in any material respect with the
aforementioned agreed upon statements to the public.

EIGHTEEN: Entire Agreement.

This Agreement, including Appendix A, is the entire agreement between Employee
and the Company regarding the subjects addressed in this document and this
Agreement supersedes any other agreements between the parties except for
agreements relating to confidentiality, non-disclosure, non-solicitation ,
non-competition and indemnification and, except to the extent modified by this
Agreement, plans and agreements governing the terms of stock options and
restricted stock granted to Employee by the Company. The Company has made no
promises to Employee other than those in this Agreement.

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT, UNDERSTANDS IT, HAS TAKEN
SUFFICIENT TIME TO CONSIDER IT AND IS VOLUNTARILY ENTERING INTO IT.

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND A RESTRICTION ON RELEASE OF CONFIDENTIAL INFORMATION.

MATHEW E. AVRIL

Signed: /s/ Matthew E. Avril

Dated: 04/12/12



STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

By: /s/ Kenneth Siegel
Name: Kenneth S. Siegel
Title: Chief Administrative Officer, General Counsel and Secretary


Date: 04/12/12

STARWOOD INTERNATIONAL LICENSING COMPANY, S.A.R.L

By: /s/ Kenneth Siegel
Name: Kenneth S. Siegel
Title:

Dated: 04/12/12

